DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montemerlo et al. (U.S. Patent No. 8,509,982).
Regarding claim 13, Montemerlo et al. disclose a method of maneuvering an autonomous vehicle, comprising the steps of: receiving a mission including one or more destinations or checkpoints defined by a roadgraph (See col. 2, lines 39-41); wherein the mission includes a plurality of on-street and off-street zones; and  14Utility Patent ApplicationAttorney Docket No.: CYB-13003 wherein each zone includes a unique set of rules and parameters that define how the autonomous vehicle is to drive within that zone (See col. 2, lines 50-60; col. 5, lines 45-58; autonomous operation is possible under the rules; See col. 9, lines 40-50).


Regarding claim 16, Montemerlo et al. disclose wherein the operation includes: the execution of payload-specific sensor or manipulation operations; or entry or exit of sub-zones or sub-roadgraphs with associated new rule or parameter sets that modify or replace the default rule/parameters sets (See col. 8, lines 58-63; col. 8, line 66-col. 9, line 29).
Regarding claim 17, Montemerlo et al. disclose one or more roadgraphs are embedded within a zone, thereby inheriting the driving rules and parameters specific to that zone (See col. 8, line 58-col. 9, line 29).
Regarding claims 18-19, Montemerlo et al. disclose the vehicle is a warehousing vehicle and also the vehicle is a forklift (See col. 4, lines 20-30; any types of vehicle).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/806,844 (US Pub No.20180129220). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the present application recites An autonomous vehicle, comprising: a powertrain driving a set of wheels, and further including steering and braking systems; a memory for storing roadgraph information including driving rules and parameters associated with a plurality of driving zones; wherein the driving zones include an on-street driving zone and an off-street driving zone; wherein the off-street driving zone includes a warehouse of other facility with loading and unloading zones a localization system operative to determine the location of the vehicle within each zone; an obstacle detection system; and an on-board computer interfaced to the powertrain, and steering and braking subsystems to execute commanded driving missions using the roadgraph information, localization and obstacle detection systems to transition between on-street and off-street driving zones and pick up and place payloads within the warehouse of other facility.
	And claim 1 of application number 15/806,844 recites an autonomous vehicle, comprising: a powertrain driving a set of wheels, and further including steering and braking systems; a memory for storing roadgraph information including driving rules and parameters associated with a roadgraph coordinate system; a localization system operative to determine the location of the vehicle is relative to the roadgraph coordinate system; an obstacle detection system; an on-board computer interfaced to the powertrain, and steering and braking subsystems to execute commanded driving missions using the roadgraph information and localization and obstacle detection systems; each mission being defined by a set of destinations or checkpoints that the vehicle is scheduled to visit; and wherein the on-board computer is further operative to execute a mission commanding the autonomous vehicle to visit destinations or checkpoints in a plurality of zones, each zone being defined by a sub-roadgraph with its own set of zone-specific driving rules and parameters. Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661